             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20 CV 303 MOC WCM

MARY SITHER,                                 )
                                             )
                  Plaintiff,                 )
v.                                           )               ORDER
                                             )
ETHICON, INC. and                            )
JOHNSON & JOHNSON                            )
                                             )
                  Defendants.                )
                                             )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 76) filed by Shelley W. Coleman. The Motion indicates

that Ms. Coleman, a member in good standing of the Bar of this Court, is local

counsel for Defendants and that she seeks the admission of Kari L. Sutherland,

who the Motion represents as being a member in good standing of the Bar of

the State of Mississippi. It further appears that the requisite admission fee

has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 76) and ADMITS Kari

L. Sutherland to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                 Signed: November 19, 2020




     Case 1:20-cv-00303-MOC-WCM Document 77 Filed 11/19/20 Page 1 of 1
